Exhibit 10.2

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into as of February 14, 2013, by and among MOODY NATIONAL CY SHADYSIDE
S, LLC, a Delaware limited liability company (“Moody S”), and MOODY NATIONAL CY
SHADYSIDE MT, LLC, a Delaware limited liability company (“Moody MT”, Moody S and
Moody MT, collectively “Moody”), and CWI SHADYSIDE HOTEL, LLC, a Delaware
limited liability company (“CWI”).

 

RECITALS

 

A.           Moody and CWI are parties to that certain Purchase and Sale and
Agreement, dated as of January 30, 2013 (the “Purchase Agreement”), whereby
Moody agreed to sell to CWI, and CWI agreed to purchase from Moody, all of
Moody’s right, title and interest in the Property (as such term is defined in
the Purchase Agreement), pursuant to the terms and conditions set forth in the
Purchase Agreement.  Capitalized terms used but not defined herein shall have
the same meaning given them in the Purchase Agreement.

 

B.           The parties hereto desire to modify the Purchase Agreement as
hereinafter provided.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the parties hereto agree as follows:

 

1.            Due Diligence Period.  The first sentence of Section 2.6.1 of the
Purchase Agreement is hereby deleted and amended and restated as follows:  “The
“Due Diligence Period” will commence on the Effective Date and will expire on
February 19, 2013.”

 

2.            Section 2.7.1 of the Purchase Agreement.  Sections 2.7.1 and 2.7.3
of the Purchase Agreement are amended to delete all references to “February 18,
2013,” and to replace each with “February 19, 2013.”

 

3.            Full Force and Effect.  Except as specifically amended hereby, the
Purchase Agreement remains in full force and effect and is hereby ratified by
the parties hereto.  In the event that any of the terms or conditions of the
Purchase Agreement conflict with this Amendment, the terms and conditions of
this Amendment shall control.  The parties hereto agree that this Amendment is
intended to amend the Purchase Agreement.

 

4.            Miscellaneous.

 

(a)          Governing Law.  This Amendment shall be governed by the laws of the
State of Pennsylvania, without giving effect to any principles regarding
conflict of laws.

 

(b)          Captions.  The section headings or captions appearing in this
Amendment are for convenience only, are not a part of this Amendment and are not
to be considered in interpreting this Amendment.

 

-1-


 

(c)          Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute but one and the same document.  Delivery of this signed Amendment by
fax or by email shall be effective as delivery of signed originals.

 

(d)          Entire Agreement; Modification.  This Amendment constitutes the
complete agreement between the parties regarding the subject matter hereof, and
supersedes any prior oral or written agreements between the parties pertaining
to the subject matter hereof.  There are no verbal agreements that change this
Amendment, and no waiver of any of their respective terms will be effective,
unless in writing executed by the parties.

 

(Remainder of page intentionally left blank)

 

(Signature page to follow)

 

-2-


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

SELLER:

 

 

 

MOODY NATIONAL CY SHADYSIDE S, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By: /s/ Brett Moody

 

Name:  Brett Moody

 

Title: Authorized Agent

 

 

 

MOODY NATIONAL CY SHADYSIDE MT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:  /s/ Brett Moody

 

Name:  Brett Moody

 

Title: Authorized Agent

 

 

 

 

 

PURCHASER:

 

 

 

CWI SHADYSIDE HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:  /s/ Michael G. Medzigian

 

Name:  Michael G. Medzigian

 

Title:  Chief Executive Officer and President

 

 

INDEMNITOR:

 

MOODY MANAGEMENT CORPORATION,
a Texas corporation

 

 

By:  /s/ Brett Moody
Name: Brett Moody
Title: President

 

-3-

 